Citation Nr: 1227350	
Decision Date: 08/08/12    Archive Date: 08/14/12	

DOCKET NO.  08-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for gastroesophageal reflux disease ("acid reflux"), to include as secondary to service-connected posttraumatic stress disorder.

8.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected posttraumatic stress disorder.

9.  Entitlement to service connection for allergic rhinitis, claimed as a sinus disorder.  

10.  Entitlement to service connection for hypertension.

11.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law	


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty or active duty for training from July 8 to October 9, 1985; June 7 to June 22, 1991; October 31, 1994 to February 8, 1995; February 20 to October 16, 1996; May 18, 2000 to January 10, 2001; February 3, 2004 to April 2, 2005; June 8 to December 28, 2005; and April 28, 2006 to July 8, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a rating decision of October 2010, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD).  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.

This case was previously before the Board in April 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal, as to the issues of service connection for allergic rhinitis and right and left knee disabilities, is once again being REMANDED to the RO.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A chronic right shoulder disorder is not shown to have been present in service, or at any time thereafter.  

2.  A chronic left shoulder disorder is not shown to have been present in service, or at any time thereafter.  

3.  A chronic right ankle disorder is not shown to have been present in service, or at any time thereafter.

4.  A chronic left ankle disorder is not shown to have been present in service, or at any time thereafter.

5.  Gastroesophageal reflux disease ("acid reflux") is not shown to have been present in service, or at any time thereafter.

6.  Irritable bowel syndrome is not shown to have been present in service, or at any time thereafter.

7.  A chronic sinus disorder is not shown to have been present in service, or at any time thereafter.

8.  The Veteran's hypertension clearly and unmistakably preexisted his active military service.  

9.  The Veteran's preexisting hypertension clearly and unmistakably underwent no clinically identifiable permanent increase in severity, including beyond natural progress, during a period or periods of active military service.  

10.  The Veteran's service-connected degenerative changes of the lower thoracic and upper lumbar spine are presently characterized by forward flexion of no less than 80 degrees, with a combined range of motion of no less than 210 degrees, and no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  A chronic right shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  A chronic left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A chronic right ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  A chronic left ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  Gastroesophageal reflux disease ("acid reflux") was not incurred in or aggravated by active military service, nor is it secondary to service connected PTSD.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

6.  Irritable bowel syndrome was not incurred in or aggravated by active military service, nor is it secondary to service connected PTSD.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

7.  A chronic sinus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  

8.  The Veteran's preexisting hypertension was not aggravated during active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

9.  The criteria for an initial evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a and Part 4, Diagnostic Codes 5003, 5242, 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2007, October 2008, and May 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no pertinent and available evidence suggesting that additional records have yet to be secured, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment and personnel records, VA treatment records and examination reports, and various medical treatises.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for right and left shoulder disorders, right and left ankle disorders, gastroesophageal reflux disease, irritable bowel syndrome, a claimed sinus disorder, and hypertension.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during a period or periods of active duty and/or active duty for training.  In the alternative, it is contended that the Veteran's gastroesophageal reflux disease and irritable bowel syndrome are in some way causally related to service-connected posttraumatic stress disorder.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. § 38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2011).  

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease will be considered to have been aggravated during active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  In that regard, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities [38 C.F.R. § Part 4] for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).  

In the present case, a review of service medical facility treatment records discloses that, on March 11, 2005, the Veteran was heard to complain of bilateral ankle pain.  Reportedly, according to the Veteran, his pain had gotten worse since deployment.  The clinical assessment was bilateral ankle pain.

At the time of a post-deployment health assessment on December 2, 2005, the Veteran complained of various sinus-related problems.  No pertinent diagnosis was noted.  

In a service clinical record of May 3, 2006, it was noted that the Veteran had been treated with medication in the past for hypertension.  Further noted was that the Veteran was now off medication for about one month, with the result that he was experiencing borderline elevated blood pressure.  Physical examination revealed blood pressure readings of 138/89 and 140/90.  According to the Veteran, he had been seen in the past year for "high blood pressure."  The provisional diagnosis noted was hypertension.  

On May 4, 2006, the Veteran was seen for a complaint of diarrhea of four days' duration.  According to the Veteran, he had been experiencing problems with loose stools.  On physical examination, the Veteran's abdomen was soft, with hyperactive bowel sounds.  Additionally noted was the presence of mild diffuse tenderness.  The clinical assessment was gastroenteritis.

Service medical facility treatment records covering the period from May 5 to May 14, 2006 show treatment during that time for what was described as "controlled hypertension."

In a Report of Medical Assessment dated on June 25, 2007, the Veteran complained of pain in his shoulders and ankles.  Further noted was that the Veteran had been taking medication for treatment of hypertension.  

The following day, the Veteran was heard to complain of "arthritis" in his ankles and shoulders, which had reportedly been present for three years.  According to the Veteran, he had been taking Motrin for treatment of his pain.  Also noted was a past history of hypertension and "sinus problems."

At the time of a VA general medical examination in February 2008, the Veteran gave a history of bilateral ankle and shoulder problems, which had reportedly been present since 1984.  Also noted were sinus problems, reportedly present since 2004, as well as hypertension, reportedly present since 2007.  According to the Veteran, he had been told that he had elevated blood pressure while in Iraq in 2004, though he received no treatment at that time.  Reportedly, in 2006, while in Kuwait, the Veteran was given medication for treatment of his hypertension for a period of six months.  However, he stopped this medication on his own.  When questioned, the Veteran indicated that he had seen his own primary care physician in 2007, and had begun taking medication.  However, he stopped that medication again on his own in two months.

Regarding the Veteran's sinus problems, he complained of congestion and rhinorrhea.  However, he denied any episodes of sinusitis during the past 12 months.  When further questioned, the Veteran gave a history of "heartburn."  Also noted were problems with pain and/or stiffness in the ankles and shoulders.

On physical examination, the Veteran's blood pressure was recorded as 132/94, 140/96, and 140/92.  Examination of the Veteran's nose showed a normal nasal vestibule and turbinates, as well as a normal nasal septum, with no evidence of any obstruction or polyps.  Examination of the Veteran's sinuses was within normal limits, as was examination of the Veteran's abdomen.  Musculoskeletal examination showed evidence of 5/5 muscle strength bilaterally, with no evidence of any joint swelling, effusion, tenderness, or laxity.  Examination of the Veteran's right ankle showed plantar flexion from 0 to 60 degrees, with dorsiflexion from 0 to 20 degrees, and no evidence of any pain on motion or joint laxity.  Examination of the Veteran's left ankle showed plantar flexion from 0 to 60 degrees, with dorsiflexion from 0 to 18 degrees, once again, with no evidence of any pain or joint laxity.  

Examination of the Veteran's right and left shoulders showed flexion from 0 to 180 degrees, with hyperextension from 0 to 60 degrees, and no accompanying pain.  Further examination showed abduction to 180 degrees, with pain at 180 degrees, as well as internal rotation from 0 to 80 degrees, with no pain, and external rotation from 0 to 80 degrees, with pain at 80 degrees.

Radiographic studies of the Veteran's sinuses were within normal limits, as were radiographic studies of both shoulders and both ankles.  The pertinent diagnoses noted were heartburn "by history;" hypertension, noncompliant with medication; normal bilateral ankles; normal bilateral shoulders; and normal paranasal sinuses.  

Received in July 2009 were various articles postulating some causal relationship between psychiatric disorders, including posttraumatic stress disorder, and general states of health.

At the time of a more recent VA medical examination in June 2011, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  Regarding the Veteran's claimed gastrointestinal reflux disease and irritable bowel syndrome, it was noted that the Veteran's service records did not document evaluation or treatment for either of those disabilities.  Rather, the Veteran was seen on May 4, 2006 for symptoms of diarrhea which had reportedly been present for four days.  At the time, the Veteran received a diagnosis of gastroenteritis.  However, there was no indication that the Veteran had received ongoing evaluation or treatment for any gastrointestinal condition.  

According to the Veteran, since the time of his discharge from service, he had not received a diagnosis of either gastroesophageal reflux disease or irritable bowel syndrome.  Rather, these represented "self diagnoses."  According to the Veteran, he had in the past experienced symptoms of awakening with "vomit," as well as intermittent nausea and vomiting, diarrhea, and abdominal pain.  However, he denied constipation.  When questioned, the Veteran indicated that he took over-the-counter medication for treatment of his gastrointestinal problems "with good benefit."  Moreover, by the Veteran's own admission, he had not experienced any of the aforementioned symptoms over the course of the past 12 months.  When questioned, the Veteran reported that he was having no ongoing stomach problems and that his symptoms had completely resolved.

Regarding the Veteran's claimed sinus disorder, it was noted that service treatment records failed to document any evaluation or treatment for a sinus condition.  Rather, during the course of a compensation and pension examination in February 2008, radiographic studies of the sinuses were entirely within normal limits.  According to the Veteran, he had never been diagnosed or treated for sinusitis or a sinus condition.  Rather, by his own admission, his current symptoms were due to allergies, for which he had not been evaluated.  According to the Veteran, he experienced problems with intermittent watery eyes, sore throat, sneezing, rhinitis, epistaxis, and a plugged nose.  When further questioned, the Veteran indicated that the aforementioned symptoms occurred approximately every 7 to 8 days, and had begun while in Iraq in 2004, and continued "ever since."  According to the Veteran, he took over-the-counter allergy medication with significant benefit.  In fact, this medication "cleared up" all of his symptoms.

On physical examination, the Veteran's nose displayed a normal external appearance, with normal mucosa, no septal deviation, and no evidence of any sinus pressure or active sinus disease.  Examination of the Veteran's abdomen showed no evidence of any masses, guarding, or tenderness, nor was any rigidity in evidence.  

According to the examiner, there was no pathologic diagnosis representing the presence of gastroesophageal reflux disease.  In fact, the Veteran was currently having no subjective complaints or symptoms attributable to gastroesophageal reflux disease.  Nor was he taking any medication for treatment of that disability.  According to the examiner, there was no medical evidence that the Veteran's past symptoms were the result of active service, or the aggravation of events which occurred during active military service.  Nor was there any medical evidence that the Veteran's past symptoms were the result of aggravation by his service-connected posttraumatic stress disorder.  In fact, the Veteran had not been diagnosed with gastroesophageal reflux disease.

Regarding the Veteran's claimed irritable bowel syndrome, it was the opinion of the examiner that the Veteran exhibited no pathologic diagnosis representing the presence of that disability.  In fact, the Veteran was currently having no subjective complaints or symptoms attributable to a diagnosis of irritable bowel syndrome.  At present, the Veteran was taking no medication for treatment of irritable bowel syndrome.  Nor was there any medical evidence that the Veteran's past symptoms were the result of or aggravated by events which had occurred in the military.  According to the examiner, the Veteran's past medical symptoms were not the result of or aggravated by his service-connected posttraumatic stress disorder.  In fact, the Veteran had not received a diagnosis of irritable bowel syndrome.

Regarding the Veteran's claimed sinus condition, it was the opinion of the examiner that the Veteran's symptoms were more likely than not due to allergic rhinitis, and not a sinus condition.  Moreover, the Veteran's claimed sinus disorder was not the result of or due to the aggravation of events which had occurred while the Veteran was on active duty.  

Regarding the Veteran's claimed bilateral shoulder disability, it was noted that service treatment records failed to document evaluation or treatment for a bilateral shoulder disorder.  Significantly, the Veteran reported that he began having pain in his shoulders while in basic training in 1984.  The Veteran denied any specific injury, but noted that he was continually carrying a rucksack while in service.  The Veteran described his pain as intermittent, achy, and crampy in nature, with flare-ups which occurred on a weekly basis. Further noted was that, during a previous compensation and pension examination in February 2008, radiographic studies of both of the Veteran's shoulders were within normal limits.

Regarding the Veteran's claimed bilateral ankle disabilities, it was noted that service treatment records failed to document either evaluation or treatment for a bilateral ankle condition.  While in March 2005, the Veteran gave a history of bilateral ankle pain, on that date, he denied any such pain.  According to the Veteran, he began experiencing bilateral ankle pain while in basic training in 1984.  The Veteran described his ankle pathology as characterized by a "popping" sensation in the ankles, as well as intermittent and sharp pain.  According to the Veteran, his ankle pain was associated with instability and "giving way."  However, once again, during a previous compensation and pension examination in February 2008, radiographic studies of both of the Veteran's ankles were completely normal.  

On physical examination of the Veteran's shoulders, there was no evidence of any edema, effusion, instability, weakness, tenderness, redness, or heat.  Nor was there evidence of abnormal movement, guarding of movement, or any inflammatory condition.  Range of motion measurements of both shoulders showed forward flexion from 0 to 150 degrees, with abduction from 0 to 180 degrees, external rotation from 0 to 85 degrees, and internal rotation from 0 to 20 degrees.

Abduction strength was 4 our of 4, with forward flexion strength of 4 out of 4, biceps strength of 4 out of 4, and grasp strength of 4 out of 4, elbow flexion strength of 4 out of 4, and elbow extension strength of 4 out of 4.  

Examination of the Veteran's right and left ankles showed no evidence of any edema, effusion, instability, weakness, tenderness, or redness.  Nor was there any evidence of heat, abnormal movement, guarding of movement, or any inflammatory condition.  Range of motion measurements showed dorsiflexion from 0 to 20 degrees, with plantar flexion from zero to 45 degrees, and no evidence of any pain on range of motion.  Nor was there any evidence of varus or valgus angulation.  

In the opinion of the examiner, there was no pathologic diagnosis representing the presence of a bilateral shoulder disability.  More specifically, there was no objective evidence of a pathologic bilateral shoulder diagnosis attributable to events which had occurred while on active military service.  Significantly, diagnostic testing had not revealed any significant degenerative changes of the shoulder joints.  Rather, the limited range of motion noted on examination was out of proportion to objective diagnostic findings.  According to the examiner, there was no current objective evidence of internal derangement of either of the Veteran's shoulders.  

Regarding the Veteran's claimed bilateral ankle disability, the examiner was of the opinion that there was no pathologic diagnosis representing any such disability.  More specifically, there was no objective evidence of any pathologic bilateral ankle diagnosis attributable to events which occurred while the Veteran was on active military service.  Significantly, diagnostic testing had failed to reveal any significant degenerative changes of the joints.  Moreover, there was no current objective evidence of internal derangement of either ankle.  

Regarding the Veteran's claimed hypertension, the Veteran indicated that he had been diagnosed with hypertension while in Iraq in 2004.  According to the Veteran, he was given medication for hypertension during that time.  When further questioned, the Veteran indicated that he had been evaluated for hypertension on May 3, 2006, as part of a routine evaluation.  Noted at that time was that the Veteran had been treated with medication in the past for hypertension, but had been "off the medication" for one month.  According to the examiner, the Veteran had received a diagnosis of borderline elevated blood pressure.  At that time, the Veteran's blood pressure was 138/89 and 140/90.  A consultation was requested for the purpose of evaluating whether the Veteran was suffering from hypertension.  Apparently, during the course of a compensation and pension examination in February 2008, the Veteran reported that he had been diagnosed with hypertension while in Iraq in 2004 though he received no treatment at that time.  According to the Veteran, he did not begin treatment until 2006, while in Kuwait.

On physical examination, the Veteran's blood pressure was 120/86, 136/97, and 123/84.  The pertinent diagnosis noted was hypertension.  In the opinion of the examiner, the Veteran's hypertension was not the result of or aggravated by events which had occurred while on active military service.  Rather, the first mention of hypertension was in May of 2006.  Significantly, the Veteran had reenlisted in April of 2006.  Based on a review of medical records, the examiner was of the opinion that the Veteran had already been treated, prior to reenlistment, with medication for hypertension.  Moreover, service treatment records failed to document evidence that hypertension had been diagnosed while on active duty, or that the initial treatment with medication had begun while on active military service.  Significantly, there was no medical evidence that the Veteran's hypertension had been aggravated during his active military service.

Received in June 2012 was an article reportedly postulating some relationship between posttraumatic stress disorder and various other health problems.

Based on the aforementioned, it is clear that an award of service connection is not warranted for the disabilities at issue.  In that regard, while on one occasion in service, the Veteran received treatment for what was described as gastroenteritis, at not time during any of his periods of active military service and/or active duty for training did he receive either a diagnosis of or treatment for gastroesophageal reflux disease or irritable bowel syndrome.  Moreover, while on various occasions in service, the Veteran was heard to complain of sinus, shoulder, and ankle pain, there is no indication that, at any time during the Veteran's period or periods of active service/active duty for training, he received either a diagnosis of or treatment for a chronic, clinically-identifiable disability of the sinuses, shoulders, or ankles.  Significantly, while on one occasion in service, the Veteran was heard to complain of "arthritis" of certain joints, there is no radiographic evidence that, at any time during service, the Veteran suffered from arthritis of either shoulder or either ankle.  Significantly, at the time of the aforementioned general medical examination in February 2008, the Veteran's nose and sinuses were entirely within normal limits.  Moreover, radiographic studies of the Veteran's sinuses, as well as both shoulders and ankles, were likewise entirely within normal limits.  

Significantly, at the time of the aforementioned VA examination in June 2011, there was no evidence that the Veteran was suffering from gastroesophageal reflux disease and/or irritable bowel syndrome, or any chronic disorder of the sinuses.  Nor was there any evidence of a chronic, clinically identifiable disorder of the shoulders or ankles.  Furthermore, to the extent that, while in service, the Veteran received a diagnosis of "borderline" hypertension, that hypertension clearly and unmistakably preexisted his entry upon active military service, with no evidence of any inservice aggravation.  This is particularly the case given the fact that such "borderline" hypertension was first noted on May 3, 2006, only one week following the Veteran's entry upon a period of active service/active duty for training.  Significantly, following the aforementioned VA examination in June 2011, which examination involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's hypertension was unrelated to service.  Rather, the examiner was of the opinion that the Veteran's hypertension had preexisted his active service, with no evidence of any inservice aggravation.  

The Veteran has argued that his bilateral shoulder and ankle pain had their origin during his period or periods of active military service.  However, pain alone, absent a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the case at hand, two VA examiners have determined that the Veteran does not, in fact, suffer from chronic shoulder or ankle disabilities.  Moreover, there is no persuasive evidence that the Veteran suffers from gastroesophageal reflux disease or irritable bowel syndrome, or for that matter, chronic pathology of the sinuses.  To the extent the Veteran currently suffers from hypertension, the probative medical evidence of record clearly and unmistakably establishes that the Veteran's hypertension preexisted his active military service.  Moreover, that same evidence clearly and unmistakably demonstrates that the Veteran's preexisting hypertension did not undergo a permanent increase in severity beyond natural progress during active military service.  The Board finds the aforementioned opinions of two VA examiners highly probative, because those opinions were based upon full examinations, including both history and clinical findings, as well as, in at least in one case, a full review of the Veteran's claims folder and medical records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, a preponderance of the evidence is against the Veteran's claims for service connection.  

In reaching this determination, the Board acknowledges that, in evaluating the Veteran's claims, the Board has a duty to assist the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of the disabilities at issue to his period or periods of active military service, or, in the case of gastroesophageal disease and irritable bowel syndrome, to service-connected posttraumatic stress disorder.  However, there currently exists no persuasive evidence that the Veteran suffers from chronic disabilities of either shoulder or ankle, gastroesophageal reflux disease or irritable bowel syndrome, or pathology of the sinuses.  Moreover, to the extent the Veteran does, in fact, suffer from essential hypertension, that disorder clearly preexisted his active military service, with no evidence of any inservice aggravation.

The Board acknowledges the Veteran's statements regarding the origin of the disabilities currently on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to his period or periods of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the disabilities at issue with any incident or incidents of the Veteran's period or periods of active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.  

Increased Rating

In addition to the above, the Veteran in this case seeks an increased rating for service-connected degenerative changes of the lower thoracic and upper lumbar spine.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is the finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

In the present case, in an April 2008 rating decision, the RO granted service connection (and a 10 percent evaluation) for degenerative changes of the lower thoracic and upper lumbar spine, effective from July 9, 2007, the date following the Veteran's discharge from service.  The Veteran voiced his disagreement with the assignment of that 10 percent evaluation, and the current appeal ensued.

At the time of the aforementioned VA general medical examination in February 2008, the Veteran complained of low back pain, in particular, with bending or sitting for long periods of time.  According to the Veteran, current treatments consisted of medication, specifically, Ibuprofen, which produced good results.

On physical evaluation, there was evidence of muscle spasm in the area of the 1st and 2nd lumbar vertebrae, with accompanying supraspinal tenderness.  However, there was no evidence of any spinal ankylosis.  Tests of straight leg raising were negative and there was no evidence of any fracture of a vertebral body.  Range of motion measurements of the lumbosacral spine showed flexion from 0 to 105 degrees with no pain, and hyperextension from 0 to 30 degrees, with pain at 30 degrees.  Right and left lateroflexion were from 0 to 35 degrees, with no evidence of any pain, while right and left lateral rotation were from 0 to 50 degrees, with no evidence of pain.  Radiographic studies of the lumbosacral spine were consistent with early degenerative changes of the lower thoracic and upper lumbar spine, with no acute bony abnormality or compression deformity.  

On subsequent VA medical examination in June 2011, the Veteran complained of low back pain which was "achy" in nature, in conjunction with stiffness and spasm.  However, the Veteran denied any radicular symptoms, to include weakness in the lower extremities, paresthesias, or bowel or bladder symptomatology.  According to the Veteran, he experienced flare-ups of pain depending on his level of activity.  Reportedly, such flare-ups were caused by bending, lifting, walking, sitting, and standing.  When questioned, the Veteran indicated that, over the course of the past year, he had experienced two episodes of incapacitation lasting for from 1 to 1 and 1/2 days in duration.  

On physical examination, there was no evidence of any spasm, atrophy, erythema, or edema.  The Veteran's posture and head position were normal and symmetrical in appearance, and there was no evidence of any kyphosis, listing, scoliosis, or lumbar flattening.  Lumbar lordosis was well preserved, and the Veteran's gait and posture were within normal limits.  On further examination, both the thoracic and lumbar vertebrae showed no evidence of tenderness to palpation.  No guarding was present, and there was no evidence of any tenderness to palpation of the parathoracic or paralumbar musculature, or sacroiliac joints.  

Range of motion measurements showed forward flexion from 0 to 80 degrees, with extension from 0 to 10 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  At the time of examination, there was pain with forward flexion and extension, though passive range of motion measurements were no different than those found on active range of motion.  The Veteran exhibited normal toe and heel walking, as well as normal squatting, and normal right and left great toe extension strength.  Right and left knee and ankle jerks were 2 out of 2, and the Babinski was downgoing for both the right and left feet.  Tests of straight leg raising were negative bilaterally, and there was normal sensation to soft touch, as well as position sensation, in both lower extremities.  Significantly, at the time of examination, there were no additional functional limitations of the spine, including no additional loss of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, or excessive fatigability, lack of endurance, or incoordination.  The pertinent diagnosis noted was degenerative changes of the thoracolumbar spine.  In the opinion of the examiner, the Veteran's subjective complaints and limited range of motion were out of proportion to radiographic findings, inasmuch as such findings revealed only mild degenerative changes of the thoracolumbar spine which would not be expected to result in significant impairment.  

The schedular criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Code 5003 (2011).  

Pursuant to applicable law and regulation, the 10 percent evaluation currently in effect for the Veteran's service-connected lower thoracic/upper lumbar spine disability contemplates the presence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with a loss of 50 percent or more of the height.  A 10 percent evaluation is similarly warranted where there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the previous 12-month period, with an incapacitating episode defined as a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  

An increased, which is to say, 20 percent evaluation is in order where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is similarly warranted where there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12-month period.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5003, 5242, 5243 (2011).

Applying these criteria to the evidence of record, it is clear than no more than a 10 percent evaluation is warranted for the Veteran's service-connected back disability.  This is particularly the case given the fact that, at no time during the course of the current appeal has the Veteran exhibited forward flexion of the lumbar spine to less than 80 degrees.  Moreover, the combined range of motion of the thoracolumbar spine has never been less than 210 degrees.  Significantly, while at the time of the aforementioned VA medical examination in June 2011, the Veteran gave a history of two episodes of incapacitation lasting for from 1 to 1 and 1/2 days over the course of the past year, it does not appear that the "incapacitating episodes" described by the Veteran were such as to require bed rest prescribed by a physician and treatment by a physician.  Even assuming, for the sake of argument, that the aforementioned "incapacitating episodes" did require bed rest and/or treatment prescribed by a physician, those episodes were of insufficient duration (only three days) to warrant the assignment of an increased evaluation.  Moreover, in the opinion of the examining physician, the Veteran's subjective complaints and limited range of motion were out of proportion to radiographic findings, inasmuch as such findings showed evidence of only mild degenerative changes of the thoracolumbar spine which would not be expected to result in significant impairment.  Under the circumstances, the Board is of the opinion that the 10 percent evaluation currently in effect for the Veteran's service-connected degenerative changes of the lower thoracic and upper lumbar spine is appropriate, and that an increased rating is not warranted.  

In reaching this determination, the Board has given due consideration to the Veteran's potential entitlement to an extraschedular rating for his service-connected back disability.  However, in the case at hand, it would appear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected back disorder has been appropriately rated.  Moreover, based on a review of the entire evidence on file, the Board is of the opinion that the disability picture presented by the Veterans service-connected back disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F3d. 1366 (Fed. Cir. 2009).  

ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for irritable bowel syndrome is denied.  

Service connection for a sinus disorder is denied.

Service connection for hypertension is denied.  

An initial evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for allergic rhinitis, as well as a bilateral knee disorder.  In pertinent part, it is contended that both of the aforementioned disabilities had their origin during the Veteran's period or periods of active military service.  

In that regard, service treatment records disclose that, on a number of occasions during the Veteran's active military service, he received treatment for what was described as knee pain.  Moreover, in early October 1996, the Veteran was felt to be suffering from bilateral knee pain as the result of "overuse."  Significantly, radiographic studies of the Veteran's right knee conducted at that time were consistent with the presence of an osteochondroma.  Moreover, in early November 2006, the Veteran received a physical profile for what was described at the time as left knee "arthritis."  While it is true that, at no time during the Veteran's period or periods of active service did he receive a diagnosis of "sinusitis," service treatment records do indicate the presence of complaints associated with the Veteran's sinuses.

The Board observes that, at the time of the aforementioned VA examination in February 2008, the Veteran's sinuses were felt to be within normal limits.  However, while on subsequent VA examination in June 2011, there was once again no evidence of sinus pathology, the Veteran was instead felt to be suffering from allergic rhinitis.  Significantly, on at least one occasion in service, the Veteran indicated that he had been suffering from a "runny nose."  Moreover, on more than one occasion in service, the Veteran complained of exposure to smoke from burning trash or feces, as well as vehicle or truck exhaust fumes, and jet fuel.

Finally, the Board observes that at the time of the aforementioned VA examination in June 2011, it was the opinion of the examiner that the Veteran was not, in fact, suffering from any chronic pathology of the knees.  However, no radiographic studies of either of the Veteran's knees were undertaken at that time.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is REMANED for the following actions:  

1.  Any pertinent VA or any other inpatient or outpatient treatment records, subsequent to June 2011, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA medical examination(s) in order to more accurately determine the exact nature and etiology of his claimed bilateral knee disability and allergic rhinitis.  The Veteran is notified that it is his responsibility to report for the examination(s), and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158(a), 3.655.  In the event that the Veteran does not report for the aforementioned VA examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to his last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination(s), the examiner(s) should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable pathology of one or both knees, and, if so, whether such pathology at least as likely as not (50 percent probability or more) had its origin during, or is in some way, the result of, the Veteran's period or periods of active military service.  In addition, the examiner(s) should specifically comment as to whether the Veteran's allergic rhinitis at least as likely as not had its origin during, or is in some say the result of, the Veteran's period or periods of active military service.


A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  

3.  The RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO should then readjudicate the Veteran's claims for service connection for allergic rhinitis and bilateral knee disabilities.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


